Citation Nr: 0411042	
Decision Date: 04/27/04    Archive Date: 05/06/04

DOCKET NO.  03-12 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to an initial compensable rating for hearing loss in 
the right ear.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel



INTRODUCTION

The veteran had active service from June 1958 until retiring in 
August 1987.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  In that decision, the RO granted 
service connection for hearing loss of the right ear and assigned 
a noncompensable (i.e., 0 percent) rating.  The veteran appealed 
for a higher initial rating.  See Fenderson v. West, 12 Vet. App. 
119 (1999).


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim, apprised of whose responsibility-his or 
VA's, it was for obtaining the supporting evidence, and all 
relevant evidence necessary for an equitable disposition of his 
appeal has been obtained.

2.  The veteran has level I hearing acuity in his right ear, and 
since his left ear is not service connected, it is presumed that 
he also has level I hearing acuity in that ear.


CONCLUSION OF LAW

The requirements are not met for an initial compensable rating for 
the right ear hearing loss.  38 U.S.C.A. § 1155, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.85, 
Diagnostic Code 6100 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran believes he is entitled to a compensable initial 
rating for the hearing loss in his right ear.

As a preliminary matter, on November 9, 2000, the Veterans Claims 
Assistance Act (VCAA) was signed into law.  It applies to all 
claims for VA benefits and provides, among other things, that VA 
shall make reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim for benefits under laws 
administered by VA.  The VCAA also requires VA to assist a 
claimant in obtaining that evidence.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2003).

First, VA has a duty under the VCAA to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete his claim.  The January 2003 rating 
decision appealed and the March 2003 statement of the case (SOC), 
as well as a June 2001 VCAA letter to the veteran, notified him of 
the evidence considered, the pertinent laws and regulations, and 
the type of evidence needed to support his claim.  The RO 
indicated that it would review the information of record and 
determine what additional information was needed to process his 
claim.  In addition, although the June 2001 letter discussed the 
criteria for granting service connection (which is no longer at 
issue), the March 2003 SOC discussed the criteria for evaluating 
hearing loss (which is now the issue on appeal).  Both documents 
provided information regarding other regulations pertaining to the 
claim.  Likewise, the June 2001 letter, as well as additional 
correspondence, notified the veteran of the provisions of the 
VCAA, the kind of information needed from him, and what he could 
do to help his claim, as well as VA's responsibilities in 
obtaining evidence.  See, e.g., Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002). 

While, in the June 2001 letter, the RO requested that the veteran 
identify and/or submit any supporting evidence within 60 days, the 
letter also informed him that he had up to one year from the date 
of that letter to submit additional evidence.  And more than one 
year has passed since that VCAA letter.  See also the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, 
___ (Dec. 16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)).  
This new Act clarifies that VA may indeed make a decision on a 
claim before expiration of the one-year period following a VCAA 
notice, thereby effectively overturning the holding in a recent 
Federal Circuit case.  See Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) 
(PVA); see also 38 U.S.C.A.§ 5103(b)(1)(West 2002).  

Second, VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate his claim.  In this regard, his service 
medical records (SMRs) and private medical records have been 
obtained.  In addition, he has been afforded a VA examination to 
assess the current status of his hearing.  38 U.S.C.A. § 5103A(d).  
And this is the determinative issue.  He and his representative 
have not made the Board aware of any additional evidence that 
should be obtained prior to adjudicating the claim for a higher 
rating.  So the Board is satisfied that the requirements under the 
VCAA have been met and the appeal now may be decided.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).  See also VAOPGCPREC 16-
92 (July 24, 1992).

Note also that the RO apprised the veteran of the VCAA in the June 
2001 letter, which was prior to adjudicating his claim in January 
2003.  So there was due process compliance with the holding and 
mandated sequence of events specified in a recent precedent 
decision.  See Pelegrini v. Principi, 17 Vet. App. 412 (2004).  In 
that decision, the court held, among other things, that VCAA 
notice must be provided to a claimant before an initial 
unfavorable decision by the agency of original jurisdiction (AOJ) 
on the claim.  The AOJ in this case is the RO in Winston-Salem, 
and the RO did just that.  See VAOPGCPREC 8-2003 (where VA 
receives a notice of disagreement (that raises a new issue) in 
response to notice of its decision on a claim for which VA has 
already given the section 5103(a) notice, 38 U.S.C.A. § 5103(a) 
does not require VA to provide notice of the information and 
evidence necessary to substantiate the newly raised issue).  
Consequently, the Board is satisfied that the requirements of the 
VCAA have been met, and the case is ready for appellate review.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  See also 
VAOPGCPREC 16-92 (July 24, 1992).

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If 
two ratings are potentially applicable, the higher rating will be 
assigned if the disability more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding 
the degree of disability will be resolved in favor of the veteran.  
See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with 
changes in a veteran's condition.  Thus, it is essential that the 
disability be considered in the context of the entire recorded 
history when determining the level of current impairment.  See 38 
C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  In addition, where an award of service connection for a 
disability has been granted and the assignment of an initial 
evaluation for that disability is disputed, separate evaluations 
may be assigned for separate periods of time based on the facts 
found.  In other words, evaluations may be "staged."  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In this case, 
the issue on appeal stems from the initial grant of service 
connection and the assignment of a noncompensable disability 
evaluation for the veteran's hearing loss of the right ear. 

Historically, as previously mentioned, the veteran was granted 
service connection for his hearing loss of the right ear in the 
January 2003 rating decision.  At that time, a noncompensable 
rating was assigned effective March 2001.  He submitted a notice 
of disagreement (NOD) to contest this initial 0 percent rating, 
and in March 2003 the RO issued an SOC concerning this issue.  In 
May 2003, he perfected his appeal to the Board by submitting a 
timely VA Form 9.

The pertinent medical evidence of record consists of post-service 
military hospital records, private medical records, and a VA 
examination report.


A November 1957 Report of Medical Examination indicates that 
clinical evaluation of the veteran's ear canals and eardrums was 
normal.  Audiometric testing showed that he had right ear pure-
tone thresholds of 10 decibels at 500 Hertz, 5 decibels at 1000 
and 2000 Hertz, 10 decibels at 3000 Hertz, 5 decibels at 4000 
Hertz, and 0 decibels at 6000 Hertz.

A September 1986 Report of Medical Examination also indicates the 
veteran's ear canals and eardrums were normal upon clinical 
evaluation.  Audiometric testing showed that he had right ear 
pure-tone thresholds of 10 decibels at 500 Hertz, 5 decibels at 
1000 Hertz, 10 decibels at 2000 Hertz, 35 decibels at 3000 Hertz, 
20 decibels at 4000 Hertz, and 35 decibels at 6000 Hertz.

The veteran's May 1987 Report of Medical History indicates that he 
reported experiencing ear, nose, or throat trouble and hearing 
loss.  Physician comments indicated that the veteran had 
occasional upper respiratory infections and that his hearing loss 
was probably secondary to noise exposure.  The physician also 
noted that the veteran did not report having tinnitus, and that he 
had not had a prior ear, nose, and throat evaluation.  A 
contemporaneous Report of Medical Examination indicated that he 
had an osteoma of the left ear, but that his eardrums were 
negative for evidence of perforation.  Audiometric testing showed 
that he had right ear pure-tone thresholds of 10 decibels at 500 
and 1000 Hertz, 5 decibels at 2000 Hertz, 30 decibels at 3000 
Hertz, 45 decibels at 4000 Hertz, and 25 decibels at 6000 Hertz.

Private medical records, dated in September 1997 from C. W. Berk, 
M.D., of Pinehurst Surgical Center, state that the veteran had a 
blocked feeling in his ears, for which he cleaned some wax out of 
his ears.  Following the removal of the wax, he developed ringing 
in the ears, worse on the right.  He denied noticing a significant 
change in his hearing, as well as denied any pain or drainage.  A 
history of noise exposure was noted.  Physical examination showed 
that his external canals were negative for significant cerumen, 
the tympanic membranes were intact, and there was no evidence of 
fluid or infection.  The impression was history of wax and 
tinnitus.  An audiogram was performed, but interpretative data was 
not provided.

A February 1998 military hospital report states that the veteran 
complained of left ear pain, as well as pain anteriorly of the 
right sinus, without a change in hearing.  He denied having a 
fever or symptoms of an upper respiratory infection.  Examination 
showed that his right tympanic membrane had fluid, without 
erythema.  The assessment was Eustachian tube dysfunction.

The veteran underwent a VA audiometric examination in September 
2002.  According to the report, he had right ear pure-tone 
thresholds of 10 decibels at 1000 Hertz, 20 decibels at 2000 
Hertz, 40 decibels at 3000 Hertz, and 45 decibels at 4000 Hertz.  
His average right ear pure-tone threshold was 29 for 1000 through 
4000 Hertz.  His speech recognition score was 96 percent.  The 
diagnosis was mild essentially sensorineural hearing loss of the 
right ear.  His left ear was noted as having hearing within normal 
limits.

A March 1998 discharge summary from Duke University Medical Center 
states that the veteran reported slight deafness of the ears and 
bilateral tinnitus.

In evaluating service-connected hearing loss, disability ratings 
are derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric evaluations 
are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Hearing loss disability evaluations range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity, as measured by controlled speech discrimination 
tests in conjunction with the average hearing threshold, as 
measured by pure tone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 Hertz.  The rating schedule establishes 
auditory acuity levels designated from Level I for essentially 
normal hearing acuity, through Level XI for profound deafness.  VA 
audiological examinations are conducted using a controlled speech 
discrimination test together with the results of a pure tone 
audiometry test.  The vertical lines in Table VI (in 38 C.F.R. § 
4.85) represent nine categories of the percentage of 
discrimination based on the controlled speech discrimination test.  
The horizontal columns in Table VI represent nine categories of 
decibel loss based on the pure tone audiometry test.  The numeric 
designation of impaired hearing (Levels I through XI) is 
determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 38 C.F.R. § 
4.85) by intersecting the vertical column appropriate for the 
numeric designation for the ear having the better hearing acuity 
and the horizontal row appropriate to the numeric designation 
level for the ear having the poorer hearing acuity.  For example, 
if the better ear has a numeric designation Level of "V" and the 
poorer ear has a numeric designation Level of "VII," the 
percentage evaluation is 30 percent.  See 38 C.F.R. §§ 4.85(b), 
4.87 (2002). 

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of the 
ear, including the criteria for evaluating hearing loss.  However, 
the method described above using Tables VI and VII was not changed 
and, therefore, has no effect on the veteran's claim.  But 
pertinent changes were made to 38 C.F.R. § 4.86.

The language of 38 C.F.R. § 4.86(a) now provides that, when the 
pure-tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  The provisions of 38 C.F.R. § 4.86(b) provide that 
when the pure tone threshold is 30 decibels or less at 1,000 
Hertz, and 70 decibels or more at 2,000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, whichever 
results is the higher numeral.  That numeral will then be elevated 
to the next higher Roman numeral.  Each ear will be evaluated 
separately.  Unfortunately, as will be discussed below, neither 38 
C.F.R. § 4.86(a) nor (b) is applicable in this particular appeal.


According to the results of the hearing evaluations he has 
undergone, there simply is no basis for assigning a higher (i.e., 
compensable) rating for the hearing loss in the veteran's right 
ear.  The clinical evidence of record shows that his right ear 
hearing loss is still only Level I, even at its worst.  During his 
VA examination in September 2002, he had an average pure-tone 
threshold of 29 in his right ear and 96 percent speech 
discrimination.  This correlates to Level I hearing acuity for 
this ear.  And since his left ear is not service connected, it is 
presumed that he also has Level I hearing acuity in this ear.  See 
38 C.F.R. § 4.85.  Together, the Level I designations for each ear 
result in a noncompensable rating under 38 C.F.R. § 4.85, Table 
VII, and there is no basis for a higher rating.

The Board is mindful of the veteran's assertion that having met 
the criteria set forth in 38 C.F.R. § 3.385 is sufficient to 
warrant the assignment of a compensable rating for his right ear 
hearing loss.  But the provisions of 38 C.F.R. § 3.385 are used to 
determine whether he has sufficient hearing loss in this ear to 
even be considered a disability by VA standards.  This regulation 
is not, though, used to determine what specific rating should be 
assigned.  See 38 C.F.R. §§ 4.85, 4.86.

Since the veteran has not had a compensable hearing loss in his 
right ear at any time since filing his claim, there also is no 
basis for staging his rating under Fenderson.

In reaching this decision, the Board has considered whether the 
veteran is entitled to a higher rating on an extra-schedular 
basis.  However, the record does not present such "an exceptional 
or unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  See 38 
C.F.R. § 3.321(b)(1).  There has been no showing by the veteran 
that his hearing loss in his right ear has caused marked 
interference with employment or necessitated frequent periods of 
hospitalization so as to render impractical the application of the 
regular rating schedule standards.  Accordingly, the Board does 
not have to refer this case to the Director of Compensation and 
Pension Service for extra-schedular consideration.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Inasmuch as, for the reasons stated, the preponderance of the 
evidence is against the claim, it must be denied because the 
benefit-of-the-doubt rule is inapplicable.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).


ORDER

The claim for an initial compensable rating for the right ear 
hearing loss is denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



